Citation Nr: 1451494	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-28 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the debt for an overpayment of non-service-connected pension benefits in the currently calculated amount of $23,495.00 was properly created and calculated and, if there is a properly created and calculated overpayment debt, whether the Veteran is entitled to waiver of recovery of that debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Marine Corps from June 1995 to June 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 determination issued by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  The Committee denied waiver of recovery of an overpayment of non-service-connected pension benefits in the calculated amount of $23,495.00 and the overpayment was from the period from February 1, 2006 to June 30, 2010.

In August 2012, a Board videoconference hearing was held between the Jackson, Mississippi RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  The Board notes that, although jurisdiction of the Veteran's claims file lies with the Jackson RO and the Veteran resides in Mississippi, pension awards from that RO are processed at the Milwaukee Pension Management Center (PMC).

In addition to the paper claims file, there is an electronic file associated with the claim.  The electronic file does currently contain evidence pertinent to the claim that is not already included in the paper claims files, including copies of notice and demand letters.  An Income Verification Match (IVM) folder also exists.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

Review of the evidence of record reveals that the appellant was initially granted non-service-connected pension benefits by way of a rating decision issued in July 2002, and those benefits were payable from May 1, 2002.  It also appears from the evidence of record that pension payments were subsequently terminated as of that same date and a demand letter for $19,570.00 was issued in October 2003, by the VA Debt Management Center (DMC) in St. Paul, Minnesota.  The appellant's request for a waiver of a debt in the amount of $20,196.00 was denied by a December 2004 decision of the COWC in Milwaukee; the overpayment was from the period from May 1, 2001 to September 30, 2003.

The evidence of record also includes a demand letter dated in January 2005, for the amount of $2,415.83.  This is apparently related to an overpayment of education benefits.  In addition, there is another demand letter dated in June 2008, for the amount of $2,520.00.  This is apparently related to an overpayment of compensation and pension benefits.  There is no indication in the evidence of record that the appellant initiated any sort of appeal in connection with either one of these demand letters.

The current overpayment in the calculated amount of $23,495.00 was created after the appellant submitted an income report, in February 2010, in which he stated that his income exceeded the limit and asked that his benefits be stopped.  At that time, the appellant included a notation of wages in the amount of $60,000, but it was unclear whether those wages belonged to him or his spouse.  The appellant also stated that the Social Security Administration (SSA) had stopped his benefits in 2008-2009 because his income had changed due to his working.  A VA demand letter for $23,495.00 was issued in July, 2010.

In an August 2011 written statement and during his August 2012 videoconference hearing, the appellant expressed a lack of understanding as to how the overpayment was calculated.  The appellant contends that he never received $23,495.00 in VA benefits during the period in question.

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2012); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The Board presumes that, by these statements, the appellant intended to challenge the creation and/or the calculation of his indebtedness.  

The Board notes that it is unclear from a review of the evidence of record what calculations were used in determining that a $23,495.00 overpayment had been created, in part because it is not delineated how much of the appellant's monthly benefit during the period in question was withheld each month to pay prior VA overpayment debts.  It is unknown whether the three VA demand letter amounts listed above ($20,196.00; $2,415.83; and $2,520.00) were ever resolved.  

The Board therefore finds that a remand for development is necessary with regards to the issue of whether the debt as calculated is correct.  Accordingly, it will be necessary for the RO to adjudicate the issue of the creation and calculation of the Veteran's debt and thereby provide clarification as to the calculations and figures used in determining the amount of the overpayment.  Once the RO has adjudicated this issue, the COWC may readjudicate the Veteran's request for waiver of recovery of any debt that is found by the RO to validly exist.  

Therefore, in order to ensure full compliance with due process requirements, the case is hereby REMANDED for the following action:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the COWC, and associate all IVM documents with the IVM file.

3.  Have the Veteran complete an updated, current Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts for his household.  Request supporting documentation from the Veteran as deemed appropriate.  This information is required for purposes of determining whether there is undue hardship associated with collection of the debt.

Once obtained, all documentation must be associated with the claims file.  

4.  Have the Veteran submit EVRs (VA Forms 21-0516-1) and FSRs (VA Forms 5655), clarifying his income and expenses for the years 2006 through 2010, when the overpayment in question was created. 

5.  Thereafter, provide the Veteran an audit of his account in writing, which clearly shows the date of the start of pension benefit payments, the amount of the pension benefit, the date of the reduction or cessation of the pension benefit and the reason for the reduction or cessation, to include details of any recoupment of any prior VA overpayment debt.  

The audit and accompanying letter must clearly explain to the Veteran the creation of the amount of any debt or overpayment that was assessed against him and take into account any withholding of pension benefits for the recoupment of any prior VA overpayment debt.

Set forth in the record a chart reflecting for the entire period beginning February 1, 2006, and ending June 30, 2010:

      a. Month-by-month amounts of pension benefits paid to the Veteran as shown by a paid and due audit;
      
      b. Month-by-month amounts of pension benefits withheld/recouped for repayment of prior VA overpayment debt(s);
      
      c. Month-by-month amounts of the Veteran's total family income from all sources; and
      d. Month-by-month amounts of the Veteran's total deductible medical expenses.

6.  A copy of the audit and a copy of the chart must be placed in the claims file.  The Veteran must be provided an appropriate opportunity to respond.

7.  Following completion of the above-referenced development, determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  The reasoning for the calculation of the amount of the debt must be set forth in detail.  

8.  Inform the Veteran of:

      a. The determination as to the creation and calculation of any indebtedness; and
      
      b. His appellate rights as they pertain to such determination.

If he files a notice of disagreement on this issue, a statement of the case (SOC) must be issued, and the Veteran and his representative must be afforded the appropriate amount of time to perfect his appeal to the Board by filing a substantive appeal.  

9.  The COWC must then review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations.

10.  If the decision of the COWC remains adverse to the Veteran, then he and his representative must be furnished an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the waiver claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

